Citation Nr: 1013123	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision, in pertinent 
part, denied the Veteran's claim for service connection for 
bilateral hearing loss.

The Veteran was scheduled to appear at a hearing before the 
Board in Washington, D.C., but his authorized representative 
submitted a March 2010 statement withdrawing the hearing 
request.  The letter reflects that the Veteran advised his 
representative during a March 2010 telephone conversation 
that he no longer wished to present oral testimony.  
Consequently, as the withdrawal was submitted by the 
representative with consent of the claimant, the request for 
a personal hearing is withdrawn.  See 38 C.F.R. § 20.702(e) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further development of the claim is 
warranted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Competent 
evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Veteran's service treatment records reflect that his 
hearing was evaluated as normal at time of enlistment, March 
1953, and he scored 15 of 15 on a Whispered Voice test.  A 
February 1957 examination report also reveals his hearing as 
normal and shows that he scored 15 of 15 on both Whispered 
Voice and Spoken Voice tests.  

The Veteran completed two (2) hearing conservation data 
questionnaires/examinations in November 1965.  The reports 
reflect that the Veteran had been exposed to noise (noted as 
incidental to basic training and light arms combat, without 
use of ear protection). 

On November 22, 1965 his hearing was measured as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
10
15
LEFT
20
35
20
5
0

Four (4) days later the Veteran's hearing was tested again 
and measured as follows:  in the right ear, 0 decibels (db) 
at 500 Hertz (Hz), 0 db at 1000 Hz, 0 db at 2000 Hz, 0 db at 
3000 Hz, and 10 db at 4000 Hz; in the left ear, 0 db at 500 
Hz, 0 db at 1000 Hz, -5 db at 2000 Hz, 0 db at 3000 Hz, and 
15 db at 4000 Hz.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
-5
0
15

At a periodic examination in February 1967, the Veteran's 
hearing was evaluated as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
-5
0
15
15

At a periodic examination in November 1967, the Veteran's 
hearing was evaluated as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
5
10

At a periodic examination in February 1972, the Veteran's 
hearing was evaluated as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
10
10
10
20
25

During an October 1972 retirement examination, his hearing 
was evaluated as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
0
0
0
5
The Veteran indicated on a 1972 self-report of medical 
history that he was not sure whether or not he had 
experienced hearing loss.

The initial post-service medical evidence of any pertinent 
disorder was not until 2006, approximately 33 years after 
service discharge.  The Veteran received a July 2006 private 
audiological evaluation at which his hearing was measured as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
40
LEFT
25
35
35
50
65

The Veteran's hearing was again evaluated by a private 
audiologist in November 2007 and measured as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
50
LEFT
20
30
35
40
65
He was diagnosed with mild to moderate hearing loss in the 
left ear and normal to mild loss of hearing in the right 
ear.

The Veteran's private physician submitted a January 2008 
statement opining as to the etiology of hearing loss.  The 
physician observed that the Veteran was in the military for 
approximately 20 years, during which he worked near aircraft 
and other loud machinery.  On this basis, and his 
observation that the Veteran did not participate in any loud 
activities outside of service or have a family history of 
hearing loss, he stated his opinion that the current hearing 
loss is related to service.

In June 2009, the Veteran received a VA audiological 
examination.  At that time his hearing was measured as 
follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
50
LEFT
25
40
40
55
70
The examiner diagnosed moderate sensorineural hearing loss 
in the left ear and mild sensorineural hearing loss in the 
right ear.  The examiner stated that because hearing 
thresholds measured at the time of the Veteran's retirement 
from service did not meet the VA threshold for a hearing 
disability, that the current hearing loss was attributable 
to presbycusis rather than service.

The Veteran, through his authorized representative, noted in 
a September 2009 letter that the 2009 VA examiner did not 
discuss the service treatment records reflecting fluctuation 
in hearing ability and possible in-service acoustic trauma.  
The Board also observes that it is not clear whether the 
2008 private audiologist was aware of the fluctuating 
hearing test results during service.  Although the U.S. 
Court of Appeals for Veterans Claims has held that a 
physician's review of the claims file is not the 
determinative factor in assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), it 
noted that a physician should have information regarding 
relevant case facts.

In light of the above, the Board finds that the examination 
report and claims file should be returned to the 2009 VA 
examiner.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report are incomplete, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC will ascertain from the 
Veteran if he has received any medical 
treatment that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC must return the 
claims file to the 2009 examiner or, if 
unavailable, to another examiner of 
suitable experience, to review the 
claims file and provide an opinion as to 
whether any current hearing loss is 
related to his service. The following 
considerations will govern the review:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b.  The reviewer must address, also 
with respect to each ear, whether 
any diagnosed hearing disability is 
the result of injury or disease (to 
particularly include the alleged 
in-service noise exposure) incurred 
in or aggravated by his service.  
The reviewer must specifically 
address the in-service audiological 
results, with attention to the two 
(2) evaluations of November 1965 
and the Veteran's 1972 self-report 
that he was not sure if he had 
experienced hearing loss.  If the 
reviewer is unable to make a 
determination without resorting to 
mere speculation, the reviewer 
should so state.  A rationale must 
be provided for any findings 
rendered.

3.  The RO/AMC will undertake the 
above-directed development and, 
following that development, review and 
readjudicate the Veteran's claim.  If 
the benefit sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



